Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 7, 2019

                                    No. 04-17-00310-CV

  YATES ENERGY CORPORATION, EOG Resources, Inc., Jalapeno Corporation, ACG3
     Mineral Interests, Ltd., Glassell Non-Operated Interests, Ltd., and Curry Glassell,
                                         Appellants

                                              v.

        BROADWAY NATIONAL BANK, Trustee of the Mary Frances Evers Trust,
                             Appellees

                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2015PC2618
                          Honorable Tom Rickhoff, Judge Presiding


                                       ORDER
       The Appellant’s first joint unopposed motion to extend time to file motion for rehearing
and/or en banc reconsideration is hereby GRANTED. Time is extended to February 1, 2019.


       It is so ORDERED on this 7th day of January, 2019.

                                                                 PER CURIAM




       ATTESTED TO: ____________________________
                    KEITH E. HOTTLE,
                    Clerk of Court